Title: To George Washington from John Dandridge, 6 December 1788
From: Dandridge, John
To: Washington, George



Sir,
Richmond Decemr 6. 88.

I have received your answer to my offer of the tract of Land in Gloucester. I have no platt of it by which you can be informed of it’s boundaries precisely; but I can give you such a description of it’s situation as will answer the purpose of examination—It is part of a large tract of land that belonged formerly to one Brister, a citizen of England, and was escheated under the laws of this Commonwealth. It is situated in Wareneck, between Ware & north river, about four miles from the Courthouse—a creek, called back-creek or Whiting’s creek, affords navigation to part of it for large vessels—The land lies level & Square and adjoins Peter Whiting’s Estate, parson Fountain’s & philip Tabbs—It has not been in cultivation for eight years, & of course all the improvements are destroyed—Of the four hundred acres, about one hundred is in Wood: The rest is grown up with small pine &c. for want of cultivation—Altho’ the improvements are gone, yet the soil is mended by the land not being tended.
I shall be very glad to hear, that on enquiry it will suit you. You will be so good as present my Affte duty to my Aunt; My love to patsy, & remember me to the rest of the Family. I am, Sir, with respect, yr Obt Sevt

J. Dandridge

